Citation Nr: 1425244	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-13 056	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for residuals of cold injury to the fingers.



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1985 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran did not appear for a hearing before the Board, which had been scheduled at her request.  In the absence of a timely request for postponement, the request for a hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

In October 2013, the Board remanded the case for further development.

The claim of service connection for residuals of cold injury to the fingers is REMANDED to an Agency of Original Jurisdiction.


FINDING OF FACT

A bilateral knee disability has not been shown during the pendency of the appeal. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in July 2009.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  



VA obtained service records and VA records.  The RO attempted to obtain private medical records identified by the Veteran, but was unsuccessful.  

The Veteran was afforded a VA examination.  As the examination was based on a review of the Veteran's history and described the current disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).







Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 




If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

On entrance examination in March 1985, the Veteran gave a history occasional knee pain and swollen and painful joints.  On physical examination, the knees were normal.

The service treatment records show that in June 1985 the Veteran complained of knee pain.  Later that month, the Veteran complained of right knee pain.  The impression was early distal femur stress or patellofemoral syndrome.  On follow-up, a bone scan was negative for a stress fracture. 

On commissioning examination in February 1988, the Veteran reported good health.  On physical examination, the knees were normal.  In July 1988, the Veteran was seen for a possible twisted knee.  The knee had good range of motion and no instability.  The impression was patellofemoral pain syndrome.  On examination in October 1991, the Veteran gave a history of recurrent knee pain over the last 15 years.  On examination in November 1991, the examiner reported no significant findings or medical history.  On separation examination in August 1992, the Veteran gave a history of swollen or painful joints and knee pain since her teenage years.  On physical examination, the knees were normal.





After service on VA examination in January 2012, the Veteran complained of intermittent knee pain and locking since service.  On physical examination, the VA examiner reported that the knees were normal.  Range of motion was normal with no objective evidence of pain or functional loss.  There was normal muscle strength. Normal joint stability.  No subluxation or dislocation and no meniscal conditions. Images of the knee were unremarkable.  

The VA examiner did not diagnose a current knee disability.  The VA examiner expressed the opinion that the Veteran's knees were normal.  The VA examiner noted that in service the Veteran reported knee pain for 15 years, which pre-dated service.  The VA examiner was unable to discern a progression in baseline symptoms of the Veteran's knee pain or an increase and there was no physical or radiological evidence to support the Veteran's complaints of pain.

Analysis

In a claim of service connection, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  A current disability is one that the Veteran has when the claim is filed or is present during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

On entrance examination, the Veteran gave a history of occasional knee pain and swollen and painful joints.  On physical examination, the knees were normal.  In June 1985, the Veteran complained of knee pain.  And while the initial impression was early distal femur stress or patellofemoral syndrome, a subsequent bone scan was negative for a stress fracture.  On examination in February 1988, the knees were normal.  In July 1988, the Veteran was seen for a possible twisted knee.  The knee had good range of motion and no instability.  The impression was patellofemoral pain syndrome.  Thereafter while the Veteran gave a history of recurrent knee pain, which pre-dated service, no abnormality of either knee was shown. 


After service in June 2009, the Veteran filed the current claim for a bilateral knee disability. At the time of the filing there was no evidence of a current bilateral knee disability. 

As for the Veteran's complaint of bilateral knee pain, the Veteran is competent to describe pain, but pain without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

To the extent the Veteran asserts that she has a bilateral knee disability, the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377.  A simple medical condition is one capable of lay observation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person). 

Whether there is a current bilateral knee disability cannot be competently answered by the Veteran as a lay person based on mere personal observation, as the identification of an underlying knee condition falls outside the realm of common knowledge of a lay person, that is, such a condition is not capable of lay observation. 38 C.F.R. § 3.3159; Jandreau, at 1377.

Also underlying knee pathology is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); and see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).


See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, underlying knee pathology is more analogous to an internal disease process rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg. For this reason, underlying knee pathology is not the type of condition under case law that has been found to be capable of lay observation.

As the claimed disability is not capable of lay observation under Jandreau and by case law, the claimed disability is not a simple medical condition that the Veteran as a lay person is competent to identify. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or identify a bilateral knee disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements are not competent evidence on the question of a current bilateral knee disability and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim. 

Also while the Veteran is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a medical diagnosis of a bilateral knee disability or evidence of a diagnosis of a bilateral knee disability by a medical professional based on symptoms described by the Veteran. 





Rather during the pendency of the appeal, on VA examination in January 2012, there was no physical or radiological evidence to support the Veteran's complaints of painful knees.  And the VA examiner reported that the examination was normal and there was no diagnosis of a current bilateral knee disability. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In the absence of proof of a current bilateral knee disability, there can be no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim of service connection for, the benefit-of-the-doubt standard of proof does not apply, and service connection is not warranted.


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

The Veteran seeks service connection for residuals of cold injury to the fingers of each hand.  

On VA examination in December 2013, the diagnosis was cold weather intolerance of the hands with residuals.  The VA examiner then expressed the opinion that it was not feasible to render opinion as to the etiology of the Veteran's hand disability.  




As the report of the VA examination is inconclusive, reexamination under the duty to assist is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

a).  Whether the Veteran has residuals of a cold injury to the fingers of each hand, and, if so, 

b).  Whether it is at least as likely as not (a 50 percent or greater probability) that that the current findings are due to the Veteran's cold exposure in a winter in Germany? 

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the claimed disability, please identify the other potential causes, when the in-service events are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file must be made available to the VA examiner. 






2.  After the above development, adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


